DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities: undefined term. The claim asks for a 2n/N phase shift, and while the term ‘N’ has been defined a number of consecutively projected shifted versions, the term ‘n’ has not been defined. As such, the claim is incomplete, and a proper interpretation cannot be given. Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Notni et al. (“Notni”) ("Digital fringe projection in 3D shape measurement: an error analysis", PROCEEDINGS OPTICAL METROLOGY AND INSPECTION FOR INDUSTRIAL APPLICATIONS III, vol. 5144).

In regards to claim 1, Notni teaches an apparatus comprising: 
	a projector to illuminate a scene by projecting shifted versions of a fringe pattern onto the scene (See pg. 372, section 1. Introduction); 
	a camera to capture images of the illuminated scene, each image comprising a distinct array of pixels arranged in rows in a first spatial direction and columns in a second spatial direction, wherein each image includes a distinct combination of two subsequent versions of the fringe pattern (See pg. 372, section 1. Introduction and ¶1 of Section 3. Quantization Effects, wherein it is understood that cameras comprise of arrays of pixels in a row and column fashion spatially); and 
	a processor to derive topology information of the scene, wherein to derive the topology information of the scene, the processor is to: 
	analyze the captured images to obtain phase information associated with one of the pixels (See pg. 374, section Phase calculation, error propagation); 
	determine a phase offset associated with the combination of two subsequent versions of the fringe pattern in the images (See pg. 374-375, section Phase calculation, error propagation); and 
	correct the phase information using the determined phase offset (See pg. 374-375, section Phase calculation, error propagation wherein the correction between phases is output by equation 2).

In regards to claim 2, Notni teaches the apparatus of claim 1, wherein the projector is to: 
	illuminate the scene by consecutively projecting N shifted versions of the fringe pattern to the scene with a phase shift of 2n/N between successive shifted versions of the fringe pattern, with N > 3 Phase calculation, error propagation wherein I1 to I4 are used with phase shifts between them); and 
	for a particular current captured image, to analyze the recent N images including the current captured image to obtain the phase information associated with the pixel (See pg. 374-375, section Phase calculation, error propagation wherein I1 to I4 are analyzed).

In regards to claim 3, Notni teaches the apparatus of claim 1, wherein the camera is to capture an image of the illuminated scene using an exposure time, wherein during a first fraction of the exposure time, light from a first version of the fringe pattern is captured, and during a second fraction of the exposure time, light from a second version of the fringe pattern shifted with respect to the first version is captured (See pg. 378-379, section Phase Shifting wherein measurements at different position shifts are taken, specifically wherein averaging effects taken during portions of the image data cause an increase in resolution from the phase imaging while decreasing phase noise, thus showing a portion of exposure between phase shifts and their corresponding imaging).

Claim(s) 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajshekhar et al. (“Raj”) (“Estimation of dynamically varying displacement derivatives using fringe projection technique,” Applied Computing and Mechanics Laboratore, Ecole Polytechnique Federale de Lausanne).

In regards to claim 6, Raj teaches an apparatus comprising: 
	a projector to illuminate a scene by projecting shifted versions of a fringe pattern onto the scene (See pg. 283, Section 2. Theory wherein a fringe pattern is projected in a sequence of M Frames); 
	a camera to capture images of the illuminated scene, each image comprising a distinct array of pixels arranged in rows in a first spatial direction and columns in a second spatial direction (See pg. 283, Theory wherein a CCD camera is used and wherein it is further understood that cameras comprise row and columns of pixel data for imaging); 
	a processor to derive topology information of the scene, wherein to derive the topology information of the scene, the processor is to: 
	analyze the captured images to obtain phase information associated with one of the pixels (See pg. 283-285 wherein phase information of each pixel in each of M frames may be captured and analyzed); and 
	estimate a surface normal for the pixel using a partial derivative of the phase information associated with the pixel in the first spatial direction and a partial derivative of the phase information associated with the pixel in the second spatial direction (See pg. 283-285 wherein spatial phase derivatives correspond to the surface profile of the object being imaged, particularly as seen in at least Equation 11).

In regards to claim 8, Raj teaches the apparatus of claim 6, wherein the processor is to: 
	determine a tangential vector of a surface patch of the scene associated with the pixel using a first vector perpendicular to an illumination direction and a projected fringe direction and a second vector perpendicular to a viewing direction and an observed fringe direction, and determine the surface normal using the tangential vector and a comparison of the lengths of a gradient vector defined by the partial derivatives in the first and second spatial directions and a gradient vector defined by partial derivatives of a phase of the projected fringe pattern in first and second spatial directions of the fringe pattern (See section 2. Theory wherein a tangential vector of a surface is understood to be perpendicular to the normal of the surface, which follows the observed fringe direction as described by Raj, see for example FIG. 1 wherein gradient representations are given across a geometry of a surface dependent upon phase differentiation).

In regards to claim 9, Raj teaches the apparatus of claim 6, wherein the processor is to estimate surface normals for a plurality of the pixels and to compute a three-dimensional (3D) preview of the scene with an artificial illumination using the estimated surface normal (See Section 1. Introduction wherein deformation analysis is made, reference is also made towards section 2. Theory wherein artificial illumination may be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notni et al. (“Notni”) ("Digital fringe projection in 3D shape measurement: an error analysis", PROCEEDINGS OPTICAL METROLOGY AND INSPECTION FOR INDUSTRIAL APPLICATIONS III, vol. 5144) in view of Li et al. (“Li”) (“Motion-induced error reduction by combining Fourier transform profilometry with phase-shifting profilometry,” School of Mechanical Engineering, Purdue University).

In regards to claim 5, Notni fails to explicitly teach the apparatus of claim 1, wherein the fringe pattern is periodic and comprises a plurality of repeating sub-patterns (See for example Section Phase calculation, error propagation wherein repeating phase patters are used and are periodic in a 90° form).

	In a similar endeavor Li teaches wherein the processor is to reduce an ambiguity of the phase information associated with the pixel using depth information of the scene obtained using a separate depth sensor (See Section 2.3. Phase unwrapping using geometric constraint wherein a projector sensor is used in order to reduce discontinuities [reduce ambiguity] in the phases using phase mapping by using geometrical constraints of the object).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Notni because it allows for an increase in precision by locating discontinuities as described by Li in Section 2.3. Phase unwrapping using geometric constraint.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajshekhar et al. (“Raj”) (“Estimation of dynamically varying displacement derivatives using fringe projection technique,” Applied Computing and Mechanics Laboratore, Ecole Polytechnique Federale de Lausanne) in view of Anonymous (“Wiki”) (“Image Gradient,” Wikipedia – The Free Encyclopedia, https://en.wikipedia.org/wiki/Image_gradient).

In regards to claim 7, Raj fails to explicitly teach the apparatus of claim 6, wherein the processor is to calculate the partial derivative of the phase information associated with the pixel in a spatial direction by calculating the difference between the phase information associated with the pixel and the phase information associated with a further pixel adjacent to the pixel in the spatial direction, or by 
	However, calculating partial derivatives in spatial information across adjacent pixels may be used in image gradient calculations and is well known in the art. For ease of use, an image gradient article on Wikipedia will be used which references a 2008 article in Digital Image Processing for calculating derivatives of an image via finite difference approximations across pixels, as such a pixel may be calculated along with information associated with a pixel adjacent to it in the spatial direction, see section Mathematics. Such information may be incorporated into Raj’s teachings of retrieved spatial phase derivatives.
	Therefore together Raj and Wiki teach wherein the processor is to calculate the partial derivative of the phase information associated with the pixel in a spatial direction by calculating the difference between the phase information associated with the pixel and the phase information associated with a further pixel adjacent to the pixel in the spatial direction, or by calculating an average of the differences between the phase information associated with the pixel and the phase information associated with two further pixels adjacent to the pixel in the spatial direction (See Section Mathematics wherein a derivative of a portion may be calculated via approximated finite differences between portions of an image, such as across an X or Y-axis).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wiki into Raj because it allows for image gradient definition and calculation which may be utilized in maps or other visual representations of data in order to convey additional information as explained in the last paragraph of the Abstract section, which may be used to indicate elevation and population density, amongst other visual representations of data.

Claims 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajshekhar et al. (“Raj”) (“Estimation of dynamically varying displacement derivatives using fringe projection technique,” Applied Computing and Mechanics Laboratore, Ecole Polytechnique Federale de Lausanne) in view of Debevec et al. (“Debevec”) (U.S. PG Publication No. 2009/0226049).

In regards to claim 10, Raj shows a fringe projection technique which is analyzed in order to represent a surface of an object under inspection and/or consideration. Raj, however, fails to show that this technique may be used in the form of a non-transitory machine-readable storage media. In a similar endeavor Debevec describes using color fringe patterns to capture a 3D stereo reconstruction of an object geometry from stereo correspondence and specular normal, but in particular shows in ¶0012 that these techniques may taken an embodiment in the form of a computer-readable medium. Such a teaching of using techniques in the art to be stored in computer-readable media and be executed upon an appropriate processor may be incorporated into Raj’s teachings.
	As such, together Raj and Debevec teach a non-transitory machine-readable storage medium comprising instructions executable by a processing resource of a computing device (See ¶0012 of Debevec) to cause the processing resource to: 
	receive images of a scene illuminated by projecting shifted versions of a fringe pattern onto the scene (See pg. 283, Section 2. Theory of Raj wherein a fringe pattern is projected in a sequence of M Frames), each image comprising a distinct array of pixels arranged in rows in a first spatial direction and columns in a second spatial direction and each image including a distinct combination of two subsequent versions of the fringe pattern (See pg. 283, Section 2. Theory of Raj wherein a CCD camera is used and wherein it is further understood that cameras comprise row and columns of pixel data for imaging); 

	derive topology information to a scene comprising a) determining a phase offset associated with the combination of two subsequent versions of the fringe pattern in the images, and correcting the phase information associated with the pixel using the determined phase offset, or b) estimating a surface normal for the pixel using a partial derivative of the phase information associated with the pixel in the first spatial direction and a partial derivative of the phase information associated with the pixel in the second spatial direction (See pg. 283-285 of Raj wherein spatial phase derivatives correspond to the surface profile of the object being imaged, particularly as seen in at least Equation 11).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Debevec into Raj because it allows for the incorporation of teachings and techniques into computer-readable media which may be executed by capable processors, thus expanding portability and use of such techniques.

In regards to claim 14, Raj teaches the non-transitory machine-readable storage medium of claim 10, wherein the instructions comprise instructions to cause the processing resource to: 
	determine a tangential vector of a surface patch of the scene associated with the pixel using a first vector perpendicular to an illumination direction and a projected fringe direction and a second vector perpendicular to a viewing direction and an observed fringe direction, and determine the surface normal using the tangential vector and a comparison of the lengths of a first gradient vector defined by the partial derivatives in the first and second spatial directions and a second gradient vector defined by partial derivatives of a phase of the projected fringe pattern in first and second spatial directions of the fringe pattern (See section 2. Theory wherein a tangential vector of a surface is understood to be 

In regards to claim 15, Raj teaches the non-transitory machine-readable storage medium of claim 10, wherein the instructions comprise instructions to cause the processing resource to estimate surface normals for a plurality of the pixels and to compute a 3D preview of the scene with an artificial illumination using the estimated surface normal (See Section 1. Introduction wherein deformation analysis is made, reference is also made towards section 2. Theory wherein artificial illumination may be used).

Claims 11 ad 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajshekhar et al. (“Raj”) (“Estimation of dynamically varying displacement derivatives using fringe projection technique,” Applied Computing and Mechanics Laboratore, Ecole Polytechnique Federale de Lausanne) in view of Debevec et al. (“Debevec”) (U.S. PG Publication No. 2009/0226049) and Notni et al. (“Notni”) ("Digital fringe projection in 3D shape measurement: an error analysis", PROCEEDINGS OPTICAL METROLOGY AND INSPECTION FOR INDUSTRIAL APPLICATIONS III, vol. 5144).

In regards to claim 11, Raj fails to teach the non-transitory machine-readable storage medium of claim 10, wherein the instructions comprise instructions to: receive images of the scene illuminated by consecutively projecting N shifted versions of the fringe pattern to the scene with a phase shift of 2n/N between successive shifted versions of the fringe pattern, with N ≥ 3: and for a particular current captured image, analyze the recent N images including the current captured image to obtain the phase information associated with the pixel.

	receive images of the scene illuminated by consecutively projecting N shifted versions of the fringe pattern to the scene with a phase shift of 2n/N between successive shifted versions of the fringe pattern, with N ≥ 3 (See pg. 374-375, section Phase calculation, error propagation wherein I1 to I4 are used with phase shifts between them): and 
	for a particular current captured image, analyze the recent N images including the current captured image to obtain the phase information associated with the pixel (See pg. 374-375, section Phase calculation, error propagation wherein I1 to I4 are analyzed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Notni into Raj because it allows for the calculation of differences between images according to fringe differentiation as described in section Phase calculation, error propagation.

In regards to claim 13, Raj fails to teach the non-transitory machine-readable storage medium of claim 10, wherein the fringe pattern is periodic and comprises a plurality of repeating sub- patterns, and wherein the instructions comprise instructions to cause the processing resource to reduce an ambiguity of the phase information associated with the pixel using depth information of the scene obtained using a separate depth sensor.
	In a similar endeavor Li teaches wherein the fringe pattern is periodic and comprises a plurality of repeating sub-patterns (See for example section 2.2. Phase shifting profilometry (PSP) wherein the phase shifts are done in 2π discontinuities), and wherein the instructions comprise instructions to cause the processing resource to reduce an ambiguity of the phase information associated with the pixel using depth information of the scene obtained using a separate depth sensor (See Section 2.3. Phase unwrapping using geometric constraint wherein a projector sensor is used in order to reduce 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Raj because it allows for an increase in precision by locating discontinuities as described by Li in Section 2.3. Phase unwrapping using geometric constraint.

Allowable Subject Matter
Claims 4 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YING XU, JUNFEI DAI, SONG ZHANG: "Error analysis for 3D shape measurement with projector defocusing", PROCEEDINGS OPTICAL METROLOGY AND INSPECTION FOR INDUSTRIAL APPLICATIONS, vol. 7855, no. 78550T, 18 October 2010 (2010-10-18), - 20 October 2010 (2010-10-20), pages 1-9, XP055437006, Beijing, China DOI: 10.1117/12.870715.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483